     Case 2:19-cv-00018-GMN-NJK Document 68 Filed 12/01/20 Page 1 of 3



1
  Marjorie L. Hauf, Esq.
2 Nevada Bar No.: 8111
  Matthew G. Pfau, Esq.
3 Nevada Bar No.: 11439
  Cara Xidis, Esq.
4 Nevada Bar No.: 11743
  H&P LAW
5 8950 W Tropicana Ave., #1
  Las Vegas, NV 89147
6 702 598 4529 TEL
  702 598 3626 FAX
7 mhauf@courtroomproven.com
  mpfau@courtroomproven.com
8
  Attorneys for Plaintiff,
9 James M. Herndon
10                           UNITED STATES DISTRICT COURT

11                               DISTRICT OF NEVADA

12                                        ***
      James M. Herndon,                     CASE NO.: 2:19-cv-00018-GMN-NJK
13

14             Plaintiff,
         vs.
15

16    City of Henderson, a political Second Stipulation and Proposed
      subdivision of The State of Nevada; Sgt. Order        to     Extend Briefing
17
      M. Gillis, individually and in his official Deadlines (ECF # 54)
18    capacity as a police officer; Officer L.
      Good, individually and in his official
19
      capacity as a police officer; Officer A.
20    Nelson, individually and in his official
21    capacity as a police officer; Officer D.
      Nerbonne, individually and in his official
22    capacity as a police officer; Officer D.
23    Russo, individually and in his official
      capacity as a police officer; Officer E.
24    Vega, individually and in his official
25    capacity as a police officer; Doe Officers
      I through X, inclusive and Roe Entities I
26    through X, inclusive
27
               Defendants.
28
     Case 2:19-cv-00018-GMN-NJK Document 68 Filed 12/01/20 Page 2 of 3



 1      Plaintiff, James Herndon, through his counsel of record, Marjorie L. Hauf, Esq. and

 2 Matthew G. Pfau, Esq.. of H & P LAW, and Defendants, City of Henderson, Sgt. M.

 3 Gillis, Officer L. Good, Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and

 4 Officer E. Vega through their counsel of record, Nicholas G. Vaskov, Esq. and Nancy

 5 D. Savage, Esq. of CITY ATTORNEY’S OFFICE, do hereby stipulate and agree to

 6 Extend the due dates of Plaintiff’s Opposition to Defendant, City of Henderson’s

 7 Motion for Summary Judgment and Defendant’s Reply in Support to Defendant, City

 8 of Henderson’s Motion for Summary Judgment.

 9      Currently, Plaintiff’s Opposition is due December 2, 2020. Plaintiff and Defendant
10 agree to Extend the Deadline for Plaintiff to file his Opposition to December 9, 2020.

11 and for Defendant to file their Reply in Support to January 18, 2021. The extensions

12 are being requested in good faith and not for the purpose of delay. The extensions

13 are being requested as the issues to be briefed are extensive and complicated.

14 Plaintiff’s co-cousenl, Micah Echols, Esq. of CLAGGETT & SYKES, had a recent

15 COVID-19 outbreak in his office, and as such, they have been closed for in person

16 operations. This setback unfortunately delayed Plaintiff’s efforts to oppose this

17 motion. The parties also anticipate the end of the year holidays will further

18 complicate the briefing schedule, nescessitating a further extension for Defendants

19 to file their Reply.

20

21                                              Stipulation

22      It is hereby STIPULATED between James Herndon, through his counsel of record,

23 Marjorie L. Hauf, Esq. and Matthew G. Pfau, Esq.. of H & P LAW, and Defendants,

24 City of Henderson, Sgt. M. Gillis, Officer L. Good, Officer A. Nelson, Officer D.

25 Nerbonne, Officer D. Russo, and Officer E. Vega through their counsel of record,

26 Nicholas G. Vaskov, Esq. and Nancy D. Savage, Esq. of CITY AT TORNEY’S OFFICE,

27 to Extend Breifing Deadlines Related to Defendant, City of Henderson’s Motion for

28 Summary Judgment, ECF # 54.
                                                      –2–
                       _____________________________________________________________
         S E CO N D S T IP U LAT IO N A N D O RD E R TO EX TE N D C E RTA IN D EA D LIN ES E C F # 5 4
     Case 2:19-cv-00018-GMN-NJK Document 68 Filed 12/01/20 Page 3 of 3



1       IT IS FURTHER STIPULATED that Plaintiff’s Opposition to Defendant, City of

2 Henderson’s Motion for Summary Judgment must be filed by December 9, 2020.

3       IT IS FURTHER STIPULATED that Defendant, City of Henderson’s Reply in

4 Support of Motion for Summary Judgment must be filed by January 18, 2021.

5       WHEREFORE, the parties respecfully request that the Court enter its order

6 extending deadlines as described in the stipulation above.

7
       DATED this 1st day of December 2020.
8

9      Respectfully submitted by:                        Approved as to form and content:
        H & P LAW                                         CITY AT TORNEY’S OFFICE
10      /s/ Marjorie Hauf, Esq.                           /s/ Nancy Savage, Esq.
        Marjorie L. Hauf, Esq.                            Nicholas G. Vaskov, Esq.
11      Nevada Bar No.: 8111                              Nevada Bar No.: 8298
        Matthew G. Pfau, Esq.                             Nancy D. Savage, Esq.
12      Nevada Bar No.: 11439                             Nevada Bar No.: 392
13                                                        Attorneys for Defendants,
        Attorneys for Plaintiff,                          City of Henderson, Sgt. S. Gillis, and
14      James M. Herndon                                  Officers L. Good, A. Nelson, D.
                                                          Nerbonne, D. Russo, and E. Vega
15

16

17

18

19                                                        IT IS SO ORDERED.

20                                                                     1 day of December, 2020
                                                          Dated this ____
21

22
                                                          ___________________________
23                                                        Gloria M. Navarro, District Judge
                                                          UNITED STATES DISTRICT COURT
24

25

26

27

28
                                                      –3–
                       _____________________________________________________________
         S E CO N D S T IP U LAT IO N A N D O RD E R TO EX TE N D C E RTA IN D EA D LIN ES E C F # 5 4
